Citation Nr: 1029731	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  06-12 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

1. Entitlement to service connection for sleep apnea, claimed as 
due to asbestos exposure.

2. Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, & B.H.



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1978 to August 1981.  These matters are before the Board of 
Veterans' Appeals (Board) on remand from the United States Court 
of Appeals for Veterans Claims (Court).  The case was originally 
before the Board on appeal from an April 2005 rating decision of 
the Fort Harrison, Montana Department of Veterans Affairs (VA) 
Regional Office (RO).  In November 2006, a Travel Board hearing 
was held before the undersigned.  A transcript of this hearing is 
associated with the Veteran's claims file.  In a decision issued 
in July 2007, the Board denied the Veteran's claims of service 
connection for a low back disability and for sleep apnea, claimed 
as due to asbestos exposure; declined to reopen a claim of 
service connection for tinnitus; and denied an increased rating 
claim for residuals of right acromioclavicular joint separation.  
He appealed that decision to the Court.  In a September 2009 
Order, the Court vacated the July 2007 Board decision as to the 
claims of service connection for sleep apnea and to reopen a 
claim of service connection for tinnitus, and remanded the 
matters for readjudication consistent with the Court's August 
2009 Memorandum Decision.  In February 2010 and March 2010, the 
Veteran's attorney submitted additional argument and evidence 
without a waiver of initial agency of original jurisdiction (AOJ) 
consideration.

As an initial matter, the Board notes that in the February 2010 
letter from the Veteran's attorney, he makes references to the 
Veteran's claim of service connection for "hearing 
loss/tinnitus," and states that if service connection for both 
disabilities were granted, based upon the current evidence of 
record, tinnitus would be rated 10 percent disabling and hearing 
loss would be rated 0 percent disabling.  Such references suggest 
that he is characterizing the Veteran's claims for tinnitus and 
hearing loss as a single claim.  However, the Court has held that 
claims for hearing loss and tinnitus are two distinct claims.  
See Kelly v. Brown, 7 Vet. App. 471, 473 (1995).  Furthermore, 
service connection for bilateral hearing loss was denied in the 
above-noted April 2005 rating decision.  The Veteran did not 
disagree with this decision in his May 2005 notice of 
disagreement (NOD), nor did he submit any other communication 
within one year of the April 2005 rating decision that could be 
construed as a disagreement with the RO's decision as to hearing 
loss.  38 U.S.C.A. § 7105.  As such, the matter of whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for bilateral hearing loss is 
not on appeal.  If the Veteran wishes to file another claim to 
reopen in this matter, such a claim must be filed with the RO and 
not the Board.

These matters are REMANDED to the Fort Harrison, Montana 
RO.  VA will notify the appellant if any action on his 
part is required.


REMAND

Regarding the Veteran's sleep apnea claim, he claims this 
disability is the result of his exposure to asbestos in service.  
The Veteran's service personnel records show he was an 
electrician who served aboard U.S. Navy vessels.  His STRs show 
that in July 1980, he was recommended for placement in an 
Asbestos Medical Surveillance Program due to his probable 
exposure, on a regular basis, to asbestos during the course of 
his service duties.

While the record has not been developed to specifically confirm 
whether the Veteran was exposed to asbestos in service or to 
determine the extent of any such exposure, VA has conceded that 
the Veteran was likely exposed to at least some level of asbestos 
in service.  In August 2006, he was afforded a VA examination to 
determine whether his sleep apnea was related to his service and 
his exposure to asbestos therein.  The examiner was asked 
specifically to:

[P]rovide a medical opinion/verification as to whether 
or not there is any accepted medical principle, 
studies, etc., which suggest that sleep apnea may be 
caused by exposure to asbestos.  If there is, then 
what is the degree of likelihood that such exposure is 
the cause of this veteran's sleep apnea, as opposed to 
other, generally recognized causes such as BMI, etc.?

The examiner reviewed the claims file and noted that the Veteran 
separated from service in 1981 and that sleep apnea was diagnosed 
in 2003.  He then explained and opined:

The cardinal manifestations of the obstructive sleep 
apnea syndrome are stentorian snoring and severe 
sleepiness.  There are several problems with 
sleepiness as a symptom.  [S]leep deprivation is 
common in our society therefore it is this examiners 
[sic] opinion that sleepiness is ubiquitous and thus 
non-specific symptom.  Review of [STRs] show no 
[complaints of] fatigue, sleepiness or sleep problems 
in service.  Based on lack of documentation in [the 
STRs] and intercurrent lapse in time of 15 years since 
discharge, it is [my] opinion that current sleep apnea 
did not have its onset in service.

The examiner also reviewed the results from an August 2006 chest 
X-ray and found, "No evidence of asbestoes [sic]."  In the 
September 2009 Memorandum Decision, the Court found that such an 
opinion does not "squarely answer" the question of whether the 
Veteran's sleep apnea was caused by asbestos exposure in service.  
Notably, a finding that the Veteran does not have asbestosis 
merely suggests that his exposure to asbestos in service has not 
caused him to develop a residual pulmonary disability, such as 
asbestosis.  Such a finding does not provide insight as to 
whether the Veteran's sleep apnea, a sleep disorder, is related 
to asbestos exposure.  In accordance with the Court's September 
2009 Memorandum Decision, the Veteran's sleep apnea claim 
requires another examination.  See Barr v. Nicholson, 21 Vet. 
App. 303 (207) (finding that once VA undertakes the effort to 
provide an examination, it must provide an adequate one).  

Regarding the Veteran's tinnitus claim, the Court's September 
2009 Memorandum Decision states:

[T]he RO requested a VA medical examination to 
determine the degree of likelihood that [the 
Veteran's] hearing loss and tinnitus were "related to 
acoustic trauma that he was exposed to during his 
service in the Navy as an electrician."  In February 
2005, VA provided a VA medical examination.  This 
examination addressed [the Veteran's] hearing loss, 
but did not mention his tinnitus.  Because VA failed 
to address whether [the Veteran's] tinnitus was 
related to his service, the VA medical examination was 
not adequate for rating purposes.  See Barr, 21 Vet. 
App. at 312; 38 C.F.R. § 4.2.  The Court will 
therefore remand the tinnitus claim in order for VA to 
provide an adequate medical nexus examination.  See 
Barr, supra.  (citations to the Record omitted). 

The Board notes that, at the time of the RO's request for VA 
medical examinations in 2005, both an audiological evaluation (in 
association with the Veteran's hearing loss and tinnitus claims) 
and an orthopedic examination (in association with his right 
shoulder claim) were requested.  In February 2005, the Veteran 
was notified that he was scheduled for a February 2005 VA 
examination at the Fort Harrison VA Medical Center and a March 
2005 VA examination at Cascade Audiology (on a fee-basis).  
Although the February 2005 VA examination report (cited in the 
Memorandum Decision) addressed only the Veteran's hearing loss 
and right shoulder disability, and did not address tinnitus, the 
subsequent March 2005 VA authorized audiological examination 
(noted in the Board's July 2007 decision, but not mentioned in 
the Court's decision) addressed the Veteran's hearing loss and 
tinnitus.  Notably, the latter examination was a more complete 
examination as it included an audiological evaluation, and the 
nexus opinion provided was based on a complete review of the 
Veteran's claims file, including his service treatment records 
(STRs).  [Which is significant, as the February 2005 VA examiner 
stated, "There is no way to determine objectively whether the 
majority of the [hearing loss] damage was obtained during 
military service or afterwards as [the Veteran] had no exit 
audiologic evaluation. [emphasis added]"  A review of the 
Veteran's July 1981 service separation examination report found 
he was afforded audiometry at the time (which was cited by the 
March 2005 examiner).  Nevertheless, as the Court has ordered 
another "adequate medical nexus examination", and the Court's 
Memorandum Decision is "the law of the case" in this matter, 
another examination is necessary.  

Finally, in February 2010 and March 2010, the Veteran's attorney 
submitted additional evidence (service personnel records and 
statements from the Veteran's spouse and a fellow service 
member).  This evidence is pertinent to the matter at hand, has 
not been considered by the RO, and the appellant has not waived 
initial Agency of Jurisdiction (AOJ) consideration of this 
evidence.  See Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following:

1. 	The RO should arrange for the Veteran 
to be examined by an appropriate physician to 
determine the likely etiology of his sleep 
apnea.  The examiner should examine the 
Veteran, review his claims file, and provide 
an opinion as to whether it is at least as 
likely as not (50 percent or better 
probability) that the Veteran's sleep apnea 
is related to his service, and specifically 
to asbestos exposure therein.  The examiner 
should explain the rationale for all 
opinions, provide references to any accepted 
medical principles, studies, etc., if such 
are available, and comment on the August 2006 
opinion already of record.

2. 	The RO should also arrange for the 
Veteran to be examined by an otolaryngologist 
or audiologist to determine the likely 
etiology of his tinnitus.  The examiner 
should examine the Veteran, review his claims 
file, and provide an opinion as to whether it 
is at least as likely as not (50 percent or 
better probability) that the Veteran's 
tinnitus is related to his service, and 
specifically as due to noise exposure 
therein.  The examiner should explain the 
rationale for all opinions, and provide 
comment on the March 2005 opinion already of 
record.

3. 	The RO should then review the record 
(specifically including initial review of the 
evidence submitted without a waiver) and re-
adjudicate the claims.  If either remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and afford 
the Veteran and his attorney the opportunity 
to respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The purpose of this remand is to implement the mandates of the 
Court, and to ensure that all necessary development is completed.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

